DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160146681 (herein Sun).
Regarding claim 16, Sun teaches A method of testing seals (testing mechanical seal performance, [0010]), comprising 
loading a plurality of identical test seals into a plurality of seal testing subassemblies of a seal testing system (O-rings 74, [0010]); and 
selectively applying the same at least one seal wear parameter to each test seal simultaneously, the at least one seal wear parameter including: the same rotational load on each test seal; the same misalignment to each test seal; the same seal gap for each test seal; or 
Regarding claim 17, Sun teaches monitoring the test seals during the selective application of the at least one seal wear parameter (end-face friction wear torque of the mechanical seal is able to be accurately measured, [0058]).
Regarding claim 19, Sun teaches replacing a component of the seal testing assembly to test a different test seal (By replacing the shaft sleeves with different structure sizes, the shaft sleeve match with the mechanical seal to be tested on the model numbers and sizes, so as to test the performance of the mechanical seals with different sizes and model numbers, [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chinese Pat. Pub. # 205246336 (herein Haitao).
Regarding claim 1, Sun teaches A seal testing system (device for testing mechanical seal performance, [0010]), comprising 
a drive system (motor 1, [0036]); 
a rotating shaft driven by the drive system (shaft 4, [0049]); 
a first seal testing subassembly including a first rotating member coupled to the rotating shaft (rotating ring 73, [0051]; Fig. 2), a first 
a second seal testing subassembly including a second rotating member coupled to the rotating shaft, a second 
Further regarding claim 1, Sun does not teach a first and a second stationary member being stationary, or “a misalignment assembly coupled to the first and second stationary members to move the first and second stationary members the same distance to provide an equal misalignment at the first and second seal interface.” However, Haitao teaches a turn table 30, fixed ring 20, and sealing structure 40, which may correspond with a rotating member, stationary member, and seal interface respectively of the present invention. Haitao further teaches “in order to vary the axial gap between the turntable 30 and the ring 20 within a certain range, thereby being compatible with the dynamic seal structure 40 of different forms and sizes, the ring 20 of the dynamic seal test device can be moved axially along the motor” ([0040]). It would be obvious to one of ordinary skill in the art to incorporate the teachings of Haitao into the invention of Sun for at least the motivation of tuning dynamic seal performance in order to improve detection efficiency. 
Regarding claim 2, Sun and Haitao do not teach a first gap adjustment assembly associated with the first seal testing subassembly, and a second gap adjustment assembly associated with the second seal testing subassembly, the first and second gap adjustment assemblies selectively adjusting a gap of the first and second seal interfaces. Haitao only teaches one equivalent gap assembly in [0040] for axially moving seal structure 40. However, having two gap adjustment assemblies is a mere duplication of parts and, according to MPEP § 2144.04 VI. B, has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Note that according to MPEP § 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.” As such, it would be obvious to one of ordinary skill to incorporate a first moving seal structure 40 of Haitao on the first O-ring of Sun and a second moving seal structure on the second O-ring of Sun for at least the motivation of tuning dynamic seal performance in order to improve detection efficiency.
Regarding claim 4, Sun teaches a tub for holding media, and at least a portion of the first and second seal interface is located in the tub (working chamber 18, [0045]).
Regarding claim 5, Sun teaches wherein the drive system is selectively controllable with respect to at least one of speed and direction (variable frequency speed controller controls the motor 1 for allowing the main shaft 4 to operate under different rotating speeds, [0049]).
Regarding claim 6, Sun and Haitao do not teach “wherein first and second stationary members are identical ring members”. However, Sun teaches identical support rings 75 ([0045]) which are not explicitly stationary. Haitao teaches fixed ring 20 (Fig. 2) which may substitute the two rings 75 of Sun and would correspond to the stationary members of the present invention. It would be obvious to one of ordinary skill in the art to incorporate the teachings of Haitao into the invention of Sun for at least the motivation of tuning dynamic seal performance in order to improve detection efficiency.
Regarding claim 7, Sun teaches teaches wherein first and second rotating members are identical member (rotating rings 73, [0051]; Fig. 2). Haitao further teaches the deficiencies of Sun, specifically:  each includes a seal grove for receiving the first and second test seals, respectively (mounting ring 48 is coupled to turntable 30, and has groove for seal 40 shown in Fig. 3). It would be obvious to one of ordinary skill in the art to incorporate the teachings of Haitao into the invention of Sun for at least the motivation of tuning dynamic seal performance in order to improve detection efficiency.
Regarding claim 9, Sun teaches wherein the first seal testing subassembly includes at least two test seals, and the second seal testing subassembly includes at least two test seals (O-ring seals 71 and 74 in [0010] are on both sides of device).
Regarding claim 10, Sun teaches A seal testing system (device for testing mechanical seal performance, [0010]), comprising 
a tub for holding media (working chamber 18, [0045]); 
a drive system (motor 1, [0036]); 
a rotating shaft driven by the drive system  (shaft 4, [0049]); 
a first seal testing subassembly including a first rotating member coupled to the rotating shaft (rotating ring 73, [0051]; Fig. 2), a first 
a second seal testing subassembly substantially identical to the first seal testing subassembly, the second seal testing subassembly including a second rotating member coupled to the rotating shaft, a second stationary member located adjacent the second rotating member, and a second test seal disposed between the rotating member and the stationary member at a second seal interface, the second seal interface being at least partially located in 
Further regarding claim 10, Sun does not teach a first and a second stationary member being stationary. However, Haitao teaches a turn table 30, fixed ring 20, and sealing structure 40, which may correspond with a rotating member, stationary member, and seal interface respectively of the present invention. It would be obvious to one of ordinary skill in the art to incorporate the teachings of Haitao into the invention of Sun for at least the motivation of tuning dynamic seal performance in order to improve detection efficiency.
Further regarding claim 11, Sun does not teach “a misalignment assembly coupled to the first and second stationary members to move the first and second stationary members the same distance to provide an equal misalignment at the first and second seal interface.” However, Haitao teaches  “in order to vary the axial gap between the turntable 30 and the ring 20 within a certain range, thereby being compatible with the dynamic seal structure 40 of different forms and sizes, the ring 20 of the dynamic seal test device can be moved axially along the motor” ([0040]). It would be obvious to one of ordinary skill in the art to incorporate the teachings of Haitao into the invention of Sun for at least the motivation of tuning dynamic seal performance in order to improve detection efficiency. 
Regarding claim 12, 13, and 15, the claimed limitations are equivalent to that of claims 2, 5, and 9 above, respectively, and may be rejected in the same manner.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Haitao as applied to claim 2 above, and further in view of US 20170052086 (herein Sarkissian).
Regarding claim 3, Sun and Haitao do not teach, “wherein the first and second gap adjustment assemblies include a rotatable eccentric adjuster.” However, Sarkissian teaches grippers 28 that aligns seal in [0045]. It would be obvious to simply substitute the alignment mechanism of Haitao with the .

Claim 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Haitao as applied to claims 1 and 10 above, and further in view of US 20170089844 (herein Salleh).
Regarding claims 8 and 14, Haitao teaches at least one bore extending through the first stationary member. Sun and Haitao do not teach, “a camera assembly extending through the bore.” However, Sallah teaches camera 16 inside bore of bore 8 that outputs images of seal ring 12. It would be obvious to one of ordinary skill in the art to incorporate the camera 16 of Sallah into the combination of Sun and Haitao for at least the motivation of determining via images a defective seal ring 12 ([0048]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun applied to claim 16 above, and further in view of Salleh.
Regarding claim 18, Sun and Haitao do not teach, “coupling a camera to at least one seal testing subassembly to monitor the operation of the seal.” However, Sallah teaches camera 16 inside bore of bore 8 that outputs images of seal ring 12. It would be obvious to one of ordinary skill in the art to incorporate the camera 16 of Sallah into the combination of Sun and Haitao for at least the motivation of determining via images a defective seal ring 12 ([0048]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun applied to claim 16 above, and further in view of Haitao.
Regarding claim 20, Sun does not teach “wherein the seal wear parameter is the same misalignment to each test seal, and the method further includes selectively adjusting a position of a misalignment assembly to simultaneously change an alignment to each seal testing subassembly.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852